Citation Nr: 0725283	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  04-27 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for frozen feet and flat 
feet (residuals of cold injuries to the feet).

2.  Entitlement to service connection for bilateral 
peripheral neuropathy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel




INTRODUCTION

The veteran served on active duty from September 1943 to 
December 1945, including combat service during World War II, 
and his decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that reopened the veteran's 
residuals of cold injuries to the feet claim and confirmed 
and continued the denial of service connection on the merits; 
the RO also denied service connection for bilateral 
peripheral neuropathy.

In a rating action issued as part of the June 2004 Statement 
of the Case (SOC), the RO indicated that although the 
evidence received since the October 1952 rating decision that 
initially denied service connection for residuals of cold 
injuries to the feet was new, the evidence was not material, 
and confirmed and continued the denial of service connection 
on the basis that new and material evidence had not been 
submitted.  Regardless, the Board must initially determine 
whether the veteran has presented new and material evidence 
sufficient to reopen his claim of service connection because 
it relates to the Board's jurisdiction to adjudicate the 
merits of the previously denied claim.  See Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As such, the 
Board has identified the issue as stated on the title page.

In July 2007, the Board granted the veteran's motion to have 
his case advanced on the Board's docket.

The veteran's claims of service connection for residuals of 
cold injuries to the feet and bilateral peripheral neuropathy 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.



FINDINGS OF FACT

1.  In an October 1952 rating action, the RO denied the 
veteran's claim of service connection for flat feet and 
frozen feet conditions and in a November 1952 letter, 
notified him of the determination and of his appellate 
rights, but he did not appeal the determination and the 
decision became final.

2.  The evidence received since the October 1952 rating 
decision is not duplicative or cumulative of evidence 
previously of record and raises a reasonable possibility of 
substantiating the veteran's residuals of cold injuries to 
the feet claim.


CONCLUSIONS OF LAW

1.  The RO's October 1952 rating decision that denied service 
connection for flat feet and frozen feet conditions is final.  
Veterans Regulation No. 2(a), pt. II, par. III; Veterans 
Administration Regulation 1008; effective Jan. 25, 1936, to 
Dec. 31, 1957.

2.  Evidence received since the October 1952 rating decision 
is new and material; the claim of entitlement to service 
connection for residuals of cold injuries to the feet is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the veteran's residuals 
of cold injuries to the feet claim and remands it for further 
development.  Thus, a discussion of VA's duties to notify and 
assist is not necessary.  

In an October 1952 rating decision, the RO denied service 
connection for flat feet and frozen feet conditions on the 
basis that the veteran did not have this disability.  In 
doing so, the RO noted that the service medical records were 
negative for the condition and the disorder was not noted at 
discharge.  The evidence of record at the time of the 
determination consisted of the service medical records and 
the veteran's statements.

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decisionmakers.  
"Material" evidence is evidence that by itself or when 
considered with previous evidence of record relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence associated with the claims folder since the RO's 
October 1952 rating decision includes a September 2002 report 
prepared by the veteran's treating physician, Dr. Robert F. 
Gutierrez; a December 2002 VA examination report; lay 
statements drafted by a lieutenant who served with the 
veteran and the veteran's daughter; and statements of the 
veteran.  

Of particular significance is Dr. Gutierrez's report in which 
he attributes the veteran's current bilateral foot 
disability, at least in part, to his in-service frostbite.  
The December 2002 VA examination report also shows that the 
veteran has current disability, although the examiner 
concluded that the disability was not due to service.  In 
addition, in her June 2006 lay statement, the veteran's 
daughter reports observing a continuity of the veteran's foot 
problems since shortly after his period of service, which is 
consistent with the veteran's account.  In light of the basis 
of the RO's October 1952 determination, the new evidence 
raises a reasonable possibility of substantiating his claim.  
As such, the evidence is new and material under the 
provisions of 38 C.F.R. § 3.156(a) and the claim is reopened.  





ORDER

New and material evidence to reopen claim of service 
connection for residuals of cold injuries to the feet has 
been presented; to this extent, the appeal is granted.

REMAND

Because the veteran's residuals of cold injuries to the feet 
and peripheral neuropathy claim stem from the same in-service 
injury, i.e., cold exposure, and are closely related, the 
Board finds that they are inextricably intertwined and must 
be considered together.  See Henderson v. West, 12 Vet. 
App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).

While serving in Europe from July 1944 to June 1945, the 
veteran participated in four campaigns involving combat with 
the enemy.  As such, his account of suffering from frostbite 
in service must be accepted as true since it is consistent 
with the circumstances, conditions and hardships of that 
service.  In this regard, the Board notes that in cases 
where, as here, a veteran asserts service connection for 
injuries or disease incurred or aggravated in combat, 
38 U.S.C.A. § 1154(b) (West 2002) and its implementing 
regulation, 38 C.F.R. § 3.304(d) (2006) provide that 
satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service incurrence provided that it is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 36-37 (2007).  

In any event, in a statement received at the RO in September 
2002, a lieutenant who served with the veteran affirmatively 
corroborated the veteran's report of in-service frostbite.  
Further, consistent with the veteran's statement that he has 
had bilateral foot pathology since service, in a June 2006 
statement, his daughter reported that as a child she observed 
these problems.

In his September 2002 report, Dr. Gutierrez opined that the 
veteran's peripheral neuropathy was related to both his 
nonservice-connected diabetes mellitus and his in-service 
frostbite.  By contrast, the December 2002 VA examination 
report shows that the examiner concluded that the veteran's 
peripheral neuropathy was due solely to his diabetes 
mellitus; however, the examiner did not directly comment on 
whether there was a relationship between the veteran's 
bilateral foot problems and his in-service cold exposure.  It 
is also unclear whether the examiner took into consideration 
the veteran's credible report of a continuity of 
symptomatology.

VA recognizes numerous conditions as the chronic effects of 
cold exposure as set out in Veterans Benefits Administration 
Manual M21-1MR, part III, Subpart iv, Chapter 4, Section E 
(Manual), which provides that injury due to exposure to 
extremely cold temperatures causes structural and functional 
disturbances of small blood vessels; cells; nerves; skin, and 
bone, and that the physical effects of exposure may be acute 
or chronic, with immediate or latent manifestations.  

Indeed, the Manual states the chronic effects of exposure to 
cold include:  Chronic fungal infection of the feet; 
disturbances of nail growth; hyperhidrosis; chronic pain of 
the causalgia type; abnormal skin color or thickness; cold 
sensitization; joint pain or stiffness; Raynaud's phenomenon; 
weakness of hands or feet; night pain; weak or fallen arches; 
edema; numbness; paresthesias; breakdown or ulceration of 
cold injury scars; and vascular insufficiency, indicated by 
edema, shiny, atrophic skin, or hair loss.  The Manual also 
reflects that VA recognizes that the chronic effects of 
exposure to the cold include an increased risk of developing 
conditions such as:  Peripheral neuropathy; squamous cell 
carcinoma of the skin, at the site of the scar from a cold 
injury; and arthritis or other bone abnormalities, such as 
osteoporosis, or subarticular punched-out lesions.  

Significantly, with regard to this case, VA recognizes 
disturbances of nail growth, chronic pain of the causalgia 
type, joint pain and stiffness, weakness of the feet, weak or 
fallen arches (flat feet), numbness, paresthesias, vascular 
insufficiency, and an increased risk of developing peripheral 
neuropathy.  

Because the RO, and the December 2002 VA examiner were 
apparently not aware of (or at least did not address) these 
provisions, which presumably are based on epidemiologic data, 
a new VA examination is necessary.  Further, since the 
December 2002 VA examination report does not take into 
consideration Dr. Gutierrez's outstanding treatment records, 
VA must obtain Dr. Gutierrez's treatment records prior to 
examination.   

In sum, further development is required because the medical 
evidence of record does not contain sufficient information to 
resolve the veteran's appeal, i.e., the nature and extent of 
any residuals of cold injuries to the feet and opinion 
regarding the onset or etiology of any residuals of cold 
injuries to the feet, to include peripheral neuropathy.  
Thus, it is incumbent on the Board to remand this matter to 
supplement the record prior to adjudicating these claims.  
See Wallin v. West, 11 Vet. App. 509, 513 (1998); Colvin v. 
Derwinski, 1 Vet. App. at 175.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the records of the veteran's 
treatment by Dr. Robert F. Gutierrez, 
dated since June 1997.  The aid of the 
veteran and his representative in 
securing these records, including 
providing an authorization, should be 
enlisted, as needed.  If these records 
are not available, that should be 
documented in the claims file, and the 
veteran should be informed in writing.

2.  Schedule the veteran should for a 
VA cold injury protocol examination to 
determine the nature, extent and 
etiology of any skin, orthopedic and/or 
neurological pathology found to be 
present affecting his lower 
extremities.  The claims folder should 
be made available to and reviewed by 
the examiner.  All necessary tests 
should be conducted, and the examiner 
is requested to opine as to whether it 
is at least as likely as not that the 
veteran has any current residuals of 
in-service cold injury, to specifically 
include residuals of frozen feet, flat 
feet, and peripheral neuropathy.  In 
offering this assessment, the examiner 
should comment on the provisions of 
Veterans Benefits Administration Manual 
M21-1MR, part III, Subpart iv, Chapter 
4, Section E, which are reproduced 
above.  The examiner should also 
acknowledge the veteran's report of a 
continuity of symptomatology and 
discuss the lay statements of record 
relating to the onset and chronicity of 
the veteran's foot problems.  The 
examiner should set forth the complete 
rationale for any conclusions in a 
legible report.

3.  Then, the claims should be re-
adjudicated.  If the benefits sought on 
appeal are not granted, the veteran and 
his representative should be provided a 
supplemental statement of the case and 
given an opportunity to respond before 
returning the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


